UNITED STATES DISTRICT COURT                                        SOUTHERN DISTRICT OF TEXAS


                   Motion and Order for Admission Pro Hac Vice

      Division          Houston                              Case Number              4:19-cv-1934

              FREEDOM FROM RELIGION FOUNDATION, INC. and JOHN ROE


                                                    versus
      JUDGE WAYNE MACK in his personal capacity and in his official judicial capacity
                        on behalf of the State of Texas


           Lawyer’s Name                  Ayesha N. Khan
                Firm                      Rock Creek Law, LLC
                Street                    5309 Burling Terrace
          City & Zip Code                 Bethesda, MD 20814
         Telephone & Email                301-246-0346; khan@rockcreeklaw.com
      Licensed: State & Number            DC 426836
       Federal Bar & Number


 Name of party applicant seeks to         FREEDOM FROM RELIGION FOUNDATION, INC. and
 appear for:                                             JOHN ROE


                                                                                  ✔
 Has applicant been sanctioned by any bar association or court? Yes _______ No ________

 On a separate sheet for each sanction, please supply the full particulars.


 Dated:       10/23/2019        Signed:



 The state bar reports that the applicant’s status is:


 Dated:                         Clerk’s signature



               Order
                                                    This lawyer is admitted pro hac vice.

Dated:
                                                             United States District Judge
